On Rehearing.
Clark, J.
Counsel for defendant assert that the testimony of the witness Stoddard, quoted by Justice Kuhn, had been declared incompetent by the trial court and had been stricken out. The basis of the assertion is found in the record immediately following *394the testimony so quoted, and is a part of the further cross-examination of this witness for defendant:
“Q. To what particular line of structures does the practice to which you have just testified apply?
“A. To building materials largely, structural materials, materials entering into the production of vehicles such as automobiles, aeronautics, the production of aeroplanes, motors; in fact, the whole field of manufacturing industry is substantially covered today by specifications drawn by the American Society for testing materials, for the inspection of materials entering into the various uses.
“Mr. Travis: May my objection stand?
“The Court: I think I will strike out the answer. After hearing the answer, I am not sure that it is admissible. I will strike it out.
“Mr. Geib: It seems to me, your honor, it would be competent, at least, in so far as it applies to structural materials. He has testified that there was a custom he knew about. Now, I am asking him to what that custom relates, or applies, and he said, among other things, structural materials.
“Mr. Travis: If counsel desires to ask this witness if he knows whether or not there is any custom of inspecting bolts of this kind when used in this manner, I have no objection, if the witness knows, to his asking that.
“The Court: That is as far as I intended to have him go in the first statement.
“Mr. Geib: Your honor, we are not limited to that. That is getting back to. the proposition that I think was mentioned the other day, that a group of inspectors or a group, of owners or any one else engaged in a particular business cannot establish a rule of negligence or a diligence binding on a court or jury.
“The Court: I think you are right about that, but I do not know that it goes to this question. You can ask him about this business, whether there is any custom in such matters, keeping as. close to the elevator as you can.”
By the first ruling of the trial court above quoted, the answer to one question was stricken. The later observation of the court did not have the effect of *395striking out the testimony quoted by Justice Kuhn, nor was any motion made to strike such testimony, and it was not here urged that it was admitted erroneously. Defendant’s contentions upon rehearing are not sustained. We find no reason for disturbing the former conclusion.
The judgment is affirmed.
Moore, C. J., and Steere, Brooke, Fellows, Stone, Bird, and Sharpe, JJ., concurred.